946 F.2d 899
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MERRET SQUARE, INC., Plaintiff-Appellant,v.UNITED STATES of America, United States General ServicesAdministration, Public Building Service (Region 9,San Francisco), Barbara Bodinson, SusanB. Luce, Defendants-Appellees.
No. 90-16157.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 8, 1991.Decided Oct. 16, 1991.

Before GOODWIN, WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges.


1
ORDER*


2
We AFFIRM for the reasons stated by the district court in its order of July 17, 1990, dismissing appellant's claims.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3